Case 2:20-cv-00030-JRG Document 191 Filed 02/03/21 Page 1 of 5 PageID #: 16633




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

   HUAWEI TECHNOLOGIES CO. LTD.,

                 Plaintiff,                      C.A. 2:20-cv-00030-JRG

                     v.

  VERIZON COMMUNICATIONS, INC.,
    VERIZON BUSINESS NETWORK
 SERVICES, INC., VERIZON ENTERPRISE
       SOLUTIONS, LLC, CELLCO
     PARTNERSHIP D/B/A VERIZON
    WIRELESS, INC., VERIZON DATA
  SERVICES LLC, VERIZON BUSINESS
 GLOBAL LLC, AND VERIZON SERVICES
                 CORP.

                Defendants.


     VERIZON BUSINESS NETWORK
 SERVICES, INC., CELLCO PARTNERSHIP
  D/B/A VERIZON WIRELESS, VERIZON
    DATA SERVICES LLC, VERIZON
   BUSINESS GLOBAL LLC, VERIZON
    SERVICES CORP., AND VERIZON
     PATENT AND LICENSING INC.

          Counterclaim-Plaintiffs,

                     v.

  HUAWEI TECHNOLOGIES CO. LTD.,
  HUAWEI TECHNOLOGIES USA, INC.,
 AND FUTUREWEI TECHNOLOGIES INC.

         Counterclaim-Defendants.


JOINT NOTICE OF WITHDRAWAL OF MOTIONS TO COMPEL, DKTS. 128 AND 165
Case 2:20-cv-00030-JRG Document 191 Filed 02/03/21 Page 2 of 5 PageID #: 16634




       Defendants and Counterclaimants Verizon Business Network Services, Inc., Cellco

Partnership d/b/a Verizon Wireless, Verizon Data Services LLC, Verizon Business Global LLC,

Verizon Services Corp., and Verizon Patent and Licensing Inc., and Defendant Verizon

Communications Inc. (collectively “Verizon”), along with Plaintiffs and Counterclaim-

Defendants Huawei Technologies Co. Ltd., Huawei Technologies USA, Inc., and Futurewei

Technologies Inc. (“Huawei”) file this Joint Notice of Withdrawal of Motions to Compel listed

at Dkts. 128 and 165.

       Counsel for Huawei, Greg Love and Jason Cassady, met and conferred with counsel for

Verizon, Deron Dacus, Charles Verhoeven, and Kevin Hardy, on Wednesday, February 3, 2021,

and agreed as follows with respect to the above-referenced motions:

       With respect to Dkt. 128, Huawei agrees to produce all witness statements, sworn

testimony, deposition and trial/hearing transcripts, including all exhibits to such testimony, of

RAND/FRAND witnesses in Huawei’s litigations, including arbitrations, with Unwired Planet,

InterDigital, Ericsson, PanOptis, and Samsung. Verizon agrees i) Huawei can redact or

otherwise remove all third party confidential information, and ii) to confirm the production of all

witness statements, sworn testimony, deposition and trial/hearing transcripts, including all

exhibits to such testimony, of RAND/FRAND witnesses in Verizon’s litigations. Huawei’s

agreement to produce such documents resolves the issues between the parties as to Dkt. 128.

       With respect to Dkt. 168, Verizon agrees to supplement its responses to Interrogatories

Nos. 16 and 17 by including the following language in its responses: “During the parties’ pre-

suit negotiations, Verizon did not have a contention regarding a specific (F)RAND rate or other

specific (F)RAND terms and conditions for a license to Huawei optical transport patents. As of

today, Verizon does not have a contention regarding a specific (F)RAND rate or other specific




                                                -2-
Case 2:20-cv-00030-JRG Document 191 Filed 02/03/21 Page 3 of 5 PageID #: 16635




(F)RAND terms and conditions for a license to Huawei optical transport patents.” Verizon’s

agreement to supplement its responses in this way resolves the issues between the parties as to

Dkt. 168.

       Based on the foregoing, the parties hereby withdraw the Motions to Compel listed at

Dkts. 128 and 165.



Dated: February 3, 2021                      Respectfully submitted,



                                             By: /s/ Charles Verhoeven
                                                 Charles Verhoeven
                                                 charlesverhoeven@quinnemanuel.com
                                                 Brian Mack
                                                 brianmack@quinnemanuel.com
                                                 QUINN EMANUEL URQUHART & SULLIVAN
                                                 50 California Street, 22nd Floor
                                                 San Francisco, California 94111-4788
                                                 Telephone: 415-875-6600
                                                 Fax: 415-875-6700

                                                  Patrick Curran
                                                  patrickcurran@quinnemanuel.com
                                                  QUINN EMANUEL URQUHART & SULLIVAN
                                                  111 Huntington Ave, Suite 520
                                                  Boston, Massachusetts 02199
                                                  Telephone: 617-712-7100
                                                  Fax: 617-712-7200

                                                  Kevin Hardy
                                                  kevinhardy@quinnemanuel.com
                                                  Deepa Acharya
                                                  deepaacharya@quinnemanuel.com
                                                  QUINN EMANUEL URQUHART & SULLIVAN
                                                  1300 I Street NW, Suite 900
                                                  Washington, D.C. 20005
                                                  Telephone: 202-538-8000
                                                  Fax: 202-538-8100

                                                  Attorneys for Verizon Business Network
                                                  Services, Inc., Cellco Partnership D/B/A


                                               -3-
Case 2:20-cv-00030-JRG Document 191 Filed 02/03/21 Page 4 of 5 PageID #: 16636




                                       Verizon Wireless, Verizon Data Services LLC,
                                       Verizon Business Global LLC, Verizon Services
                                       Corp., and Verizon Patent and Licensing Inc.


                                    By: /s/ John Austin Curry
                                        Bradley W. Caldwell
                                        Texas Bar No. 24040630
                                        Email: bcaldwell@caldwellcc.com
                                        Jason D. Cassady
                                        Texas Bar No. 24045625
                                        Email: jcassady@caldwellcc.com
                                        John Austin Curry
                                        Texas Bar No. 24059636
                                        Email: acurry@caldwellcc.com
                                        Justin Nemunaitis
                                        Texas Bar No. 24065815
                                        Email: jnemunaitis@caldwellcc.com
                                        CALDWELL CASSADY CURRY P.C.
                                        2121 N. Pearl St., Suite 1200
                                        Dallas, Texas 75201
                                        Telephone: (214) 888-4848

                                       Gregory P. Love
                                       Texas Bar No. 24013060
                                       greg@lovetrialfirm.com
                                       LOVE LAW FIRM
                                       P.O. Box 948
                                       Henderson, Texas 75653
                                       Telephone: (903) 212-4444

                                       David M. Barkan
                                       California Bar No. 160825
                                       barkan@fr.com
                                       FISH & RICHARDSON P.C.
                                       500 Arguello Street, Suite 500
                                       Redwood City, CA 94063
                                       Telephone: (650) 839-5070


                                       Attorneys for Plaintiff Huawei Technologies
                                       Co. Ltd., and Counterclaim Defendants
                                       Huawei Technologies USA, Inc., and
                                       Futurewei Technologies, Inc.




                                     -4-
Case 2:20-cv-00030-JRG Document 191 Filed 02/03/21 Page 5 of 5 PageID #: 16637




                                CERTIFICATE OF SERVICE

              I hereby certify that on February 3, 2021 the foregoing document was served via

ECF on all counsel of record.

                                          By: /s/ John Austin Curry
                                              John Austin Curry




                                            -5-
